Citation Nr: 0717193	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in Wichita, Kansas; a 
transcript of that hearing is of record.  In correspondence 
dated June 6, 2006, the veteran's representative informed the 
Board that additional medical records were available from the 
VA Medical Center in Wichita; requested that the Board obtain 
same and included a waiver of initial consideration of such 
evidence by the agency of original jurisdiction.  Those 
records were obtained in May 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In a December 2001 rating decision the RO determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
respiratory condition; the veteran did not appeal after being 
notified of that decision.

3.  Evidence received since the December 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for COPD or raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a respiratory condition 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  As new and material evidence has not been submitted, the 
claim for service connection for COPD is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2003, April 2004, July 2004, June 2005, and 
March 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The claim on appeal is a petition to reopen a previously 
finally denied claim.  The Court has held that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  The Board observes 
that notices provided to the veteran fulfilled the 
requirements.  See e.g. Correspondence of June 3, 2005.

The veteran has previously filed for service connection for 
respiratory disorders, variously characterized, on a number 
of prior occasions.  The claim was denied because the record 
did not demonstrate a relationship between the veteran's 
current respiratory disorder and his military service.  Most 
recently, in December 2001, the RO determined that the 
veteran had not submitted new and material evidence to 
warrant reopening the claim.  The veteran did not appeal that 
determination and it became final.  The veteran again filed 
to reopen his claim in October 2003, and the present appeal 
has ensued.  

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The evidence previously of record includes service medical 
records.  In an April 1969 Report of Medical History, the 
veteran reported shortness of breath, and pain or pressure in 
his chest.  The accompanying physical examination was silent 
for any pulmonary abnormalities.  The veteran experienced 
upper respiratory infections and as well as bouts of 
bronchitis during service.  In June 1969, he was initially 
treated for a cold but several days later, the diagnosis was 
changed to bronchitis.  He reported that he had that 
condition all of his life.  In October 1969, he related that 
he had been treated for bronchitis since childhood.  The 
impression was bronchitis, and he was advised to stop 
smoking.  Clinic records dated in November 1969 include the 
veteran's reported history of bronchitis since birth.  A 
pulmonary function test was performed and considered in 
December 1969.  The veteran's separation examination in July 
1970 reported his lung and chest as normal.  COPD was not 
diagnosed in service.  

In a February 1989 rating action, service connection for 
bronchitis was denied, as no present disability was shown.  
The veteran appealed that decision.  A VA medical examination 
was performed in August 1989, and the diagnosis was chronic 
asthmatic bronchitis.  A September 1989 rating action denied 
service connection for bronchitis.  In November 1990, the 
Board denied service connection for bronchitis as being acute 
and transitory in service; and bronchitis was not diagnosed 
for many years following service separation.  The veteran did 
not appeal that decision, and it became final.  

Other evidence previously of record includes an April 1997 
pulmonary function test which noted a mild obstructive 
ventilatory defect.  Asthmatic bronchitis was diagnosed.  
Private medical records dated in August 2000 report that the 
veteran had a chronic lung condition presumably due to 
smoking.  Other records from that same source later that same 
month reflect that the veteran "again was counseled on 
discontinuing tobacco use which he continues to ignore".  
Records from May 2001 reflect an assessment of COPD, acute 
sinusitis, chronic bronchitis and tobacco abuse inter alia.  
In sum, no examiner suggested that any current lung 
functional impairment was attributable to service.  

In December 2001 the RO determined that the veteran had not 
submitted new and material evidence necessary to reopen his 
claim.

In the context of the current claim, considerable additional 
clinical records have been received relating to treatment for 
COPD as well as other conditions.  The records reflect that 
the veteran continues to smoke.  For example, in July 2003, 
the assessment, in pertinent part, was "COPD in a continuing 
smoker who has not been using his inhalers as directed."  He 
was repeatedly referred to smoker's cessation clinic by the 
RO and multiple references are made to the veteran being 
advised to quit smoking.  At his hearing before the 
undersigned, he reported decreased cigarette usage.  Most 
significantly, however, the record still does not provide any 
medical authority associating any current respiratory 
disorder to service.  

The veteran asserts that his current respiratory problems are 
related to service.  He also raises an argument that his 
respiratory disorder is attributable to palm tree pollen, 
which argument was previously considered in the context of 
the December 2001 rating.  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

When the case was previously decided in 2001, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 2001 
and service.  The evidence recently submitted still fails to 
competently demonstrate an association between the veteran's 
respiratory disorder and military service.

That notwithstanding, the evidence recently submitted is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.




ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
COPD, the appeal is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


